Case 1:20-mc-21209-JEM Document 60 Entered on FLSD Docket 06/08/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-mc-21209-JEM

  OREO CORP., an Ohio corporation, as successor
  in interest to KeyBank National Association,

                Plaintiff,
  v.

  LAWRENCE J. WINNERMAN,
  SANFORD B. WINNERMAN, and
  WW CENTENNIAL HILLS, LLC.,

              Defendants
  _________________________________________/

                             REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Motion to Vacate Writ of Execution filed

  by Plaintiff KB Oreo LLC, an Ohio Company converted from Oreo Corp. (“Plaintiff”) (hereafter,

  “Motion to Vacate”) [D.E. 54]. Defendant Sanford B. Winnerman (“S. Winnerman”) filed a

  Joinder in Plaintiff’s Motion to Vacate and Notice of Non-Objection [D.E. 55] and Plaintiff filed

  a Notice of Filing Proposed Order [D.E. 56]. This matter was referred to the undersigned

  pursuant to 28 U.S.C. § 636 by the Honorable Jose E. Martinez, United States District Judge

  [D.E. 57]. The undersigned held a telephonic hearing on this matter on June 7, 2021 [D.E.

  59].

         At the hearing, the counsel for Plaintiff and Defendant S. Winnerman represented that

  the underlying action has been settled as to S. Winnerman, and that the pendency of the Writ of

  Execution [D.E. 53] as to S. Winnerman is precluding completion of the settlement. Based on

  the parties’ representation, the undersigned finds that there is good cause for the Writ of

  Execution [D.E. 53] to be vacated.
Case 1:20-mc-21209-JEM Document 60 Entered on FLSD Docket 06/08/2021 Page 2 of 4




          Therefore, the undersigned RESPECTFULLY RECOMMENDS that Plaintiff’s Motion

  to Vacate [D.E. 54] be GRANTED; and that the Writ of Execution [D.E. 53] be VACATED by

  entry of Plaintiff’s Proposed Order, attached hereto as Exhibit A.

          Given the parties’ agreement to the relief requested in the Motion to Vacate, the

  undersigned finds that it would be superfluous to allow for the filing of written objections from

  the parties. Therefore, the undersigned further RECOMMENDS that the Order attached hereto

  as Exhibit A be entered without delay.

          RESPECTFULLY SUBMITTED in Chambers at Miami, Florida, this 8th day of June,

  2021.

                                               ________________________________
                                               ALICIA M. OTAZO-REYES
                                               UNITED STATES MAGISTRATE JUDGE


  cc:     United States District Judge Jose E. Martinez
          Counsel of Record




                                                  2
Case 1:20-mc-21209-JEM Document 60 Entered on FLSD Docket 06/08/2021 Page 3 of 4




                         EXHIBIT A
Case 1:20-mc-21209-JEM Document 60 Entered on FLSD Docket 06/08/2021 Page 4 of 4




                            IN UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-mc-21209-JEM

  Oreo Corp., an Ohio corporation, as successor
  in interest to KeyBank National Association,

          Plaintiff,

  v.

  Lawrence J. Winnerman, Sanford B. Winnerman,
  and WW Centennial Hills, LLC.,

          Defendants.


                          ORDER VACATING WRIT OF EXECUTION


          THIS CAUSE came before the Court upon Motion to Vacate Writ of Execution

  (“Motion”). (ECF No. 48). The Court has carefully considered the Motion, and is otherwise fully

  advised in the premises. After careful consideration, it is

          ORDERED AND ADJUDGED that:

       1. Plaintiff’s Motion to Vacate Writ of Execution, (ECF 54) is GRANTED.

       2. The Writ of Execution issued by the Clerk (ECF 53) is hereby VACATED.

           DONE AND ORDERED this                 day of              , 2021.


                                                          The Honorable Jose E. Martinez
                                                          UNITED STATES DISTRICT JUDGE


  Copies provided to:
  United States Magistrate Judge Alicia M. Otazo-Reyes
  All Counsel of Record
